                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


    JAMES T. THIGPEN,

                 Plaintiff,
                                                 No. 17 C 8792
                     v.
                                                 Magistrate Judge Mary M. Rowland

    NANCY A. BERRYHILL, Acting
    Commissioner of Social Security,

                Defendant.



                     MEMORANDUM OPINION AND ORDER

     Plaintiff James T. Thigpen filed this action seeking reversal of the final decision

of the Commissioner of Social Security denying his applications for Disability

Insurance Benefits (DIB) under Title II and Supplemental Security Income (SSI)

under Title XVI of the Social Security Act (the Act). 42 U.S.C. §§ 405(g), 423 et. seq,

1381 et seq. The parties consented to the jurisdiction of the United States Magistrate

Judge, pursuant to 28 U.S.C § 636(c), and filed cross motions for summary judgment.

For the reasons stated below, the case is remanded for further proceedings consistent

with this Opinion.

                               I. PROCEDURAL HISTORY

     Plaintiff applied for DIB on December 26, 2013, and for SSI benefits on December

30, 2013, alleging that he became disabled on April 1, 2013, 1 due to osteoarthritis,


1At the hearing, Plaintiff amended his alleged onset date from June 1, 2010 to April 1, 2013.
(R. at 17).
                                             1
high blood pressure, high cholesterol, and depression. (R. at 191–99, 213). The

applications were denied initially and upon reconsideration, after which Plaintiff filed

a timely request for a hearing. (Id. at 69–70, 100–01, 154–56). On August 26, 2016,

Plaintiff, represented by counsel, testified at a hearing before an Administrative Law

Judge (ALJ). (Id. at 13–55). The ALJ also heard testimony from Thomas F.

Dunleavey, a vocational expert (VE). (Id.). The ALJ denied Plaintiff’s request for

benefits on November 3, 2016. (Id. at 105–16). Applying the five-step sequential

evaluation process, the ALJ found, at step one, that Plaintiff had not engaged in

substantial gainful activity since his alleged onset date of April 1, 2013. (Id. at 107).

At step two, the ALJ found that Plaintiff’s osteoarthritis, carpal tunnel syndrome,

affective disorder, and substance (alcohol) addiction disorder were severe

impairments. (Id.). At step three, the ALJ determined that Plaintiff does not have

an impairment or combination of impairments that meets or medically equals the

severity of any of the enumerated listings in the regulations. (Id. at 108). The ALJ

then assessed Plaintiff’s Residual Functional Capacity (RFC) 2 and determined that

Plaintiff has the RFC to perform medium work, except:

       [H]e cannot climb ladders, ropes, or scaffolds. [He] can frequently climb
       ramps and stairs, balance, stoop, kneel, crouch, and crawl. [He] is
       limited to frequent exposure to unprotected heights and moving


2 Before proceeding from step three to step four, the ALJ assesses a claimant’s residual
functional capacity. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). “The RFC is the maximum
that a claimant can still do despite his mental and physical limitations.” Craft v. Astrue, 539
F.3d 668, 675–76 (7th Cir. 2008).




                                              2
      mechanical parts. [Plaintiff] is limited to frequent fingering with the
      right (dominant) hand. [He] is further limited to simple, routine work in
      a low stress environment defined as having simple work-related
      decisions and routine changes in the work environment. [He] is further
      limited to occasional interaction with co-workers and no interaction with
      the public.

(Id. at 109–10). Based on Plaintiff’s RFC and the VE’s testimony, the ALJ determined

at step four that Plaintiff is unable to perform any past relevant work. (Id. at 114).

At step five, based on Plaintiff’s RFC, his vocational factors, and the VE’s testimony,

the ALJ determined that there are jobs that exist in significant numbers in the local

economy that Plaintiff can perform, including laundry laborer, warehouse worker,

and kitchen helper. (Id. at 115). Accordingly, the ALJ concluded that Plaintiff was

not under a disability, as defined by the Act, from the alleged onset date through the

date of the ALJ’s decision. (Id. at 115–16). The Appeals Council denied Plaintiff’s

request for review on October 2, 2017. (Id. at 1–4). Plaintiff now seeks judicial review

of the ALJ’s decision, which stands as the final decision of the Commissioner. Villano

v. Astrue, 556 F.3d 558, 561–62 (7th Cir. 2009).


                           II. STANDARD OF REVIEW

   Judicial review of the Commissioner’s final decision is authorized by § 405(g) of

the SSA. In reviewing this decision, the Court may not engage in its own analysis of

whether the plaintiff is severely impaired as defined by the Social Security

Regulations. Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). Nor may it

“reweigh evidence, resolve conflicts in the record, decide questions of credibility, or,

in general, substitute [its] own judgment for that of the Commissioner.” Id. The

Court’s task is “limited to determining whether the ALJ’s factual findings are

                                           3
supported by substantial evidence.” Id. (citing § 405(g)). Evidence is considered

substantial “if a reasonable person would accept it as adequate to support a

conclusion.” Indoranto v. Barnhart, 374 F.3d 470, 473 (7th Cir. 2004); see Moore v.

Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014) (“We will uphold the ALJ’s decision if

it is supported by substantial evidence, that is, such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”) (citation omitted).

“Substantial evidence must be more than a scintilla but may be less than a

preponderance.” Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). “In addition to

relying on substantial evidence, the ALJ must also explain his analysis of the

evidence with enough detail and clarity to permit meaningful appellate review.”

Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005).

   Although this Court accords great deference to the ALJ’s determination, it “must

do more than merely rubber stamp the ALJ’s decision.” Scott v. Barnhart, 297 F.3d

589, 593 (7th Cir. 2002) (citation omitted). “This deferential standard of review is

weighted in favor of upholding the ALJ’s decision, but it does not mean that we scour

the record for supportive evidence or rack our brains for reasons to uphold the ALJ's

decision. Rather, the ALJ must identify the relevant evidence and build a ‘logical

bridge’ between that evidence and the ultimate determination.” Moon v. Colvin, 763

F.3d 718, 721 (7th Cir. 2014). Where the Commissioner’s decision “lacks evidentiary

support or is so poorly articulated as to prevent meaningful review, the case must be

remanded.” Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002).




                                           4
                                   III. DISCUSSION

       Plaintiff raises several arguments in his request for remand. After reviewing

the record and the parties’ briefs, the Court is persuaded by Plaintiff’s argument that

the mental RFC assessment and corresponding VE hypothetical did not appropriately

address Plaintiff’s impairments in concentration, persistence, or pace. 3

       “The RFC is an assessment of what work-related activities the claimant can

perform despite her limitations.” Young, 362 F.3d at 1000; see 20 C.F.R. §

404.1545(a)(1) (“Your residual functional capacity is the most you can still do despite

your limitations.”); Social Security Ruling (SSR) 96–8p, at *2 (“RFC is an

administrative assessment of the extent to which an individual's medically

determinable impairment(s), including any related symptoms, such as pain, may

cause physical or mental limitations or restrictions that may affect his or her capacity

to do work-related physical and mental activities.”). In the Seventh Circuit, “both the

hypothetical posed to the VE and the ALJ’s RFC assessment must incorporate all of

the claimant’s limitations supported by the medical record.” Yurt v. Colvin, 758 F.3d

850, 857 (7th Cir. 2014); Indoranto, 374 F.3d 470, 473–74 (7th Cir. 2004) (“If the ALJ

relies on testimony from a vocational expert, the hypothetical question he poses to

the VE must incorporate all of the claimant's limitations supported by medical

evidence in the record.”); O’Connor-Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir.

2010); see also Social Security Ruling (SSR) 96-5p, at *5 (RFC assessment “is based

upon consideration of all relevant evidence in the case record, including medical


3Because the Court remands on this basis, it need not address Plaintiff’s other arguments at
this time.
                                             5
evidence and relevant nonmedical evidence”); 20 C.F.R. § 404.1545. “Among the

mental limitations that the VE must consider are deficiencies of concentration,

persistence, or pace.” Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015); see Stewart

v. Astrue, 561 F.3d 679, 684 (7th Cir. 2009) (hypothetical question “must account for

documented limitations of ‘concentration, persistence, or pace’ ”).

       At step two, the ALJ determined that Plaintiff’s affective disorder was a severe

impairment; and, at step three, the ALJ found that Plaintiff had mild limitations in

activities of daily living; moderate limitations in social functioning; and moderate

limitations in concentration, persistence, and pace. (R. at 107–09). To account for

these mental limitations, the ALJ concluded that Plaintiff’s mental RFC is limited to:

“simple, routine work in a low stress environment defined as having simple work

related decisions and routine changes in the work environment;” and “occasional

interaction with co-workers and no interaction with the public.” (Id. at 109–10). At

the hearing, the ALJ used the same language in her hypothetical to the VE. (Id. at

51).

   Plaintiff contends that the ALJ’s hypothetical failed to “apprise the [VE of

Plaintiff’s] specific concentration limitations.” (Pl.’s Mem, Dkt. 12, at 7). The Court

agrees. While there is no specific language prescribed for addressing limitations in

concentration, persistence, and pace, the Seventh Circuit has “repeatedly rejected the

notion that a hypothetical . . . confining the claimant to simple, routine tasks and

limited interactions with others adequately captures temperamental deficiencies and

limitations in concentration, persistence, and pace.” Yurt, 758 F.3d at 858–59; see


                                           6
O'Connor-Spinner, 627 F.3d at 620 (“[E]mploying terms like ‘simple, repetitive tasks’

on their own will not necessarily exclude from the [VE’s] consideration those positions

that present significant problems of concentration, persistence and pace”); Craft v.

Astrue, 539 F.3d 668, 677–78 (7th Cir. 2008) (finding that restricting claimant to

unskilled, simple work does not account for his difficulty with memory, concentration,

and mood swings); Stewart, 561 F.3d at 685 (rejecting contention that restricting

plaintiff to simple, routine tasks that do not require constant interactions with

coworkers or the general public adequately accounts for limitations in concentration,

persistence, and pace).

   Decidedly, the Seventh Circuit has held that “for most cases, the ALJ should refer

expressly to limitations on concentration, persistence and pace in the hypothetical

[posed to a vocational expert] in order to focus the [expert’s] attention on these

limitations[.]” O’Conner-Spinner, 627 F.3d at 620–21. Exceptions to this general rule

exist when the VE has “independently reviewed the medical record or heard

testimony directly addressing those limitations.” Id. at 620. Neither of these

exceptions applies here. Nothing in the record suggests that the VE reviewed the

medical record or heard testimony addressing Plaintiff’s limitations in concentration,

persistence or pace. And, as Plaintiff correctly asserts, “[n]o doctor opined that

[Plaintiff’s]   concentration   issues   appropriately   translated   into   and   were

accommodated by simple routine and low-stress work.” (Pl.’s Mem., Dkt. 12, at 7).

Similarly, this case does not fall under the exception outlined in O’Conner-Spinner

where the Seventh Circuit “[has] let stand an ALJ’s hypothetical omitting the terms


                                            7
‘concentration, persistence and pace’ when it was manifest that the ALJ’s alternative

phrasing specifically excluded those tasks that someone with the claimant’s

limitations would be unable to perform.” Id. at 619. As the Court in O’Conner Spinner

explained, this exception mainly pertains “when a claimant’s limitations were stress-

or panic- related and the hypothetical restricted the claimant to low-stress work.” Id.

That is not the situation here.

   Notably, the Commissioner does not address Plaintiff’s objection to the

hypothetical posed to the VE. Rather, she focuses her argument on justifying the

ALJ’s mental RFC assessment. The Commissioner maintains that the ALJ

reasonably relied on “normal” treatment notes and observations made by the

psychiatric consultative examiner, Dr, Fine, to support her mental RFC limitations.

(Def.’s Mem., Dkt. 15, at 10–11). The ALJ did cite to Dr. Fine’s December 2014

consultation examination report, stating:

      Dr. Fine noted that the claimant was able to use public transportation
      in order to commute to and from the appointment. He also noted that
      the claimant presented neatly groomed with even mood with some range
      of appropriate affect. He further noted that the claimant’s substance
      abuse disorder was early remission and that the claimant demonstrate
      an immediate memory deficit and poor fund of information.
(R. at 113) (citations omitted). However, the ALJ failed to explain how those

observations justify a conclusion that simple, routine work adequately addressed

Plaintiff’s moderate limitations in concentration, persistence, or pace. See Mack v.

Berryhill, No. 16 CV 11578, 2018 WL 3533270, at *4 (N.D. Ill. July 23, 2018) (noting

that the ALJ failed to explain how limiting plaintiff to simple, routine tasks was




                                            8
consistent with limitations in concertation, persistence, or pace). Accordingly, the

ALJ failed to build a logical bridge from the evidence to her conclusion.

       Because the ALJ did not account for all of Plaintiff’s limitations in

concentration, persistence and pace in her mental RFC assessment or in her

questioning of the VE, “the [VE]’s assessment of the jobs available to [Plaintiff]

necessarily is called into doubt, as is the ALJ’s conclusion that [Plaintiff] is not

disabled under the Social Security Act.” Moreno v. Berryhill, 882 F.3d 722, 730 (7th

Cir. 2018). Accordingly, the ALJ's decision is not supported by substantial evidence.

On remand, the ALJ shall pose a hypothetical question that explicitly “account[s] for

documented limitations of ‘concentration, persistence, or pace.’” Stewart, 561 F.3d at

684.

                                 VI. CONCLUSION

   For the reason’s stated above, Plaintiff’s Motion for Summary Judgment [Dkt. 12]

is GRANTED and Defendant’s Motion for Summary Judgment [Dkt. 14] is DENIED.

Pursuant to sentence four of 42 U.S.C. § 405, the ALJ’s decision is reversed, and the

case is remanded to the Commissioner for further proceedings consistent with this

opinion.




                                          9
                               E N T E R:

Dated: October 18, 2018


                               MARY M. ROWLAND
                               United States Magistrate Judge




                          10
